Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ai ‘858.
	Regarding claim 1, Ai shows: A speed reducing unit that transmits a torque between an input member and an output member while multiplying the torque, comprising: a geared transmission mechanism (fig 3) that transmits a torque between the input member (23) and the output member (11); and a fixed member (14, 34) that supports the input member, the output member, and the geared transmission mechanism in a rotatable manner, and that fixes a fixed element (22) of the geared transmission mechanism, wherein the geared transmission mechanism comprises: a first ring gear (22) as an internal gear that is fixed to the fixed member; a second ring gear (21) as an internal gear that is attached to the output member coaxially with the first ring gear to be rotated integrally with the output member; a first pinion (24b) meshing with the first ring gear; a second pinion (24a) that is arranged coaxially with the first pinion to be rotated integrally with the first pinion while meshing with the second ring gear; a pinion shaft (25) that supports the first pinion and the second pinion in a rotatable 
	Regarding claim 5, Ai shows: The speed reducing unit as claimed in claim 1, 30wherein the input member includes an input shaft (rotor 31 integrated with carrier 23 constitutes a “shaft”) to which an output torque of an actuator of a vehicle is applied, the output member includes an output hub (12) that is attached to a wheel (50) of the vehicle to be rotated integrally with the wheel, the fixed member includes a fixed hub that is fixed to a chassis of the vehicle or a housing of the actuator (14), and the speed reducing unit serves as a hub mechanism that connects the wheel to the chassis.
	Regarding claim 7, Ai shows: The speed reducing unit as claimed in claim 5, wherein the fixed hub is fixed to the housing while being connected to the chassis (col. 2, lines 11-17) together with the actuator, and the actuator is held in an inner circumferential space of the wheel to apply the output torque directly to the input shaft.
	Regarding claim 8, Ai shows: The speed reducing unit as claimed in claim 5, wherein the actuator includes at least any one of: an engine that generates a drive torque; an electric motor (31, 32) that generates a drive torque and a regenerative torque; and 31a brake device (11) that generates a brake torque.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai ‘858.
Regarding claim 2, Ai shows: The speed reducing unit as claimed in claim 1, wherein number of teeth of the first ring gear and number of teeth of the second ring gear are set to different numbers, and number of teeth of the first pinion and number of teeth of the second pinion are set to the same number. (see col. 2, line 60 to col. 3, line 10, where the formula for determining gear ratio is shown).
Regarding claim 3, Ai shows: The speed reducing unit as claimed in claim 1, wherein number of teeth of the first ring gear and number of teeth of the second ring gear are set to the same number, and number of teeth of the first pinion and number of teeth of the second pinion are set to different numbers. (see col. 2, line 60 to col. 3, line 10, where the formula for determining gear ratio is shown).
Regarding claim 4, Ai shows: The speed reducing unit as claimed in claim 1, wherein number of teeth of the first ring gear and number of teeth of the second ring gear are set to different numbers, and number of teeth of the first pinion and number of teeth of the second pinion are set to different numbers. (see col. 2, line 60 to col. 3, line 10, where the formula for determining gear ratio is shown).
. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai ‘858 as applied to claim 1 above and further in view of Bowman ‘514. 
Regarding claim 6, Bowman shows: The speed reducing unit as claimed in claim 5, wherein the fixed hub is connected to the chassis (20), and the actuator (30) is disposed on the chassis to deliver the output torque to the input shaft (52) through a driveshaft (32).
It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to separate the electric motor from the hub in Ai and drive it remotely via a driveshaft since it would be merely a design choice for those of ordinary skill in this art as well as not required undue experimentation or have unexpected results. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 11 November 2020 have been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Wednesday, September 15, 2021